DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending in the application. 
	Claims 2-9 have been withdrawn from current consideration, as being drawn to a non-elected species (see below).
Claims 1 and 10-12 remain under current consideration by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species E (Figs. 17-22), corresponding to claims 1 and 10-12*, in the reply filed on 03 June 2021 is acknowledged.
	Note*:  Examiner notes that, in the reply filed on 03 June 2021, Applicant asserted that claims 1-12 all read on the elected Species E.  However, Applicant’s characterization of the claims is inaccurate for the following reasons:
Claims 2-4 do not read on the elected species because the embodiment of Species E (Figs. 17-22) does not disclose a “first space” that is “provided in the road” as claimed in these claims.  
	Similarly, claims 5-7 do not read on the elected species because the embodiment of Species E (Figs. 17-22) does not disclose a “second space provided in the road” as claimed in these claims.  
Similarly, claims 8-9 do not read on the elected species because the embodiment of Species E (Figs. 17-22) does not disclose a “connector placed around the middle part” as claimed in these claims.  
claims 2-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 June 2021.
Claims 1 and 10-12 remain under current consideration by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 12 of claim 1, “bending deformationdeformation” should be replaced with --bending deformation--.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 11-12:  The term "easily performed" in claims 11 and 12 (in the final line of each claim) is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camomilla (WO 00/08259, a copy of which is attached herewith).
	Re Claim 1:  Camomilla discloses a safety barrier (see Figs. 1-6) comprising: 
a body (1) installed on a road (2); 
a steel plate portion (the steel plate “portion” comprising the zone in which stainless steel plates 15a, 15b, 16a, and 16b are disposed; see Figs. 2-4) placed between the body (1) and the road (2); and 
an anchor portion (screw anchor 3) passing through the steel plate portion and having an upper part (the portion near 7 and 8 in Fig. 1) buried in the body and a lower part (at 4) buried in the road, 
wherein a first space (6), in which a middle part (see the bent portion in Fig. 5) of the anchor portion (3) other than the upper part and the lower part are placed, is formed between the body and the road, and 

after bending deformation occurs in the middle part, the steel plate portion (specifically at plate 15s; see Figs. 5 and 6) breaks the anchor portion (3; see Fig. 6) to implement further movement of the body (1) caused by the impact so that the impact is dispersed.
Re Claim 10:  Camomilla discloses a safety barrier, wherein a plurality of first spaces (hole 6; see note below) are spaced apart from each other in a longitudinal direction of the body or are continuously formed in the longitudinal direction of the body.
[note:  Examiner notes that the figures only show one screw anchor 3 and corresponding hole 6.  However, the specification of Camomilla makes it clear that multiple “screw holes 3” are disclosed (see at least page 8, line 26 to page 9 line 18).  Accordingly, a corresponding number of holes 6 must also be disclosed in order to accommodate each of the multiple screw anchors 3.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Camomilla (WO 00/08259, as applied to claims 1 and 10 above, and further in view of Sicking (US Patent Application Publication 2006/0038164).
Re Claim 11:  Camomilla, as discussed for claim 1 above, discloses a safety barrier significantly as claimed except wherein the steel plate portion includes a through hole through which the anchor portion passes, and an inner surface, on which the through hole is defined, is inclined so that fracture of the anchor portion due to the steel plate portion is easily performed.
Sicking teaches the use of a safety barrier (see Figs. 3 and 6B) comprising a plate (30) and a fastening portion (40), wherein the plate portion (30) includes a through hole (20) through which the fastening portion (40) passes, and an inner surface (at 100), on which the through hole is defined, is inclined so that fracture of the fastening portion due to the plate portion is easily performed, for the purpose of providing a stress concentrator to optimize breakage of the fastening portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Camomilla such that the steel plate portion includes a through hole through which the anchor portion passes, and an inner surface, on which the through hole is defined, is inclined so that fracture of the anchor portion due to the steel plate portion is easily performed, as taught by Sicking, for the purpose of providing a stress concentrator to optimize breakage of the anchor portion.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Camomilla (WO 00/08259, as applied to claims 1 and 10 above, and further in view of Schmidt (DE 4329547, a copy of which is attached herewith, along with a machine-generated English translation).
Re Claim 12:  Camomilla, as discussed for claim 1 above, discloses a safety barrier significantly as claimed except wherein the steel plate portion includes a through hole through which the anchor portion passes, and a diameter of a portion of the anchor portion that corresponds to the through hole is relatively smaller than a diameter of the other portion of the 
Schmitt teaches the use of a safety barrier (see Fig.6) comprising a plate portion (37) and an anchor portion (38), wherein the plate portion (37) includes a through hole through which the anchor portion (38) passes, and a diameter of a portion (at predetermined breaking point 41) of the anchor portion that corresponds to the through hole is relatively smaller (the predetermined breaking point 41, for example, being formed by notches, and thus the smaller diameter is formed at the notches; see parag. [0050] of the attached translation) than a diameter of the other portion of the anchor portion (38; see Fig. 6) so that fracture of the anchor portion due to the steel plate portion is easily performed, for the purpose of optimizing breakage of the anchor portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Camomilla such that the steel plate portion includes a through hole through which the anchor portion passes, and a diameter of a portion of the anchor portion that corresponds to the through hole is relatively smaller than a diameter of the other portion of the anchor portion so that fracture of the anchor portion due to the steel plate portion is easily performed, as taught by Schmitt,  for the purpose of optimizing breakage of the anchor portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678